DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 8.1.22.
Claims 1-3, 5-7 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 8.1.22 have been fully considered. The Applicant has made an amendment to independent claim 1 by combining with limitations of previous claim 4, made minor amendments to its dependents, cancelled  previous claim 4 and added a new independent claim 7. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: With respect to original claim 4, the Office Action asserts that "Iida discloses a slit (Iida, Fig 3 below, 6b3) formed in a range excluding a portion of the inside opposing surface (Iida, Fig 3, 6b1O) which portion corresponds to the thrust disc (Iida, Fig 3, 6a)." However, the slit recited in amended claim 1 extends in a radial direction, but the slit 6b3 of Iida extends in a circumferential direction (see paragraph [0021], Fig. 2(b)). Therefore, it is clear that the slit 6b3 of Iida does not correspond to the slit recited in amended claim 1.
Examiner Response 1: Office Action dated 4.5.22 shows that Hashimoto discloses in part “ the core includes core includes a slit (Fig 1, 41) which is located at at least one circumferential position (slit is located at the inner circumference) of the core and extends toward a center of the core(Fig 1, 4a, 4b)”. Therefore, the teaching of “ extends in a radial direction” comes from Hashimoto. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al (JP 2010071304 A) , hereinafter referred to as Hashimoto, in view of KoyoSeiko (JP S63122208 U) hereinafter referred to as KoyoSeiko.
Regarding Claim 1,  Hashimoto discloses a thrust magnetic bearing device (Fig 1, A) comprising:
 a thrust disc (Fig 1, 3) fixed to a rotating body (Fig 1, 2); and
 a pair of electromagnets (Fig 1, 21, 22) provided so as to sandwich the thrust disc and be spaced apart from the thrust disc in a direction along a rotation axis (Fig 1, AA),  each of the pair of electromagnets including:
 a coil (Fig 1, 5a, 5b) wound around the rotation axis of the rotating body; and
 a ring-shaped core (Fig 1, 4a, 4b) accommodating the coil;  the core including:
 an outside outer peripheral surface (Fig 1, 4a1) that is a radially outer surface;
 an outside inner peripheral surface (Fig 1, 4a2) that is a radially inner surface;
 an outside opposing surface (Fig 1, 4a3) opposed to the thrust disc (Fig 1, 3);
 an outside non-opposing surface (Fig 1, 4a4) located at an opposite side of the outside opposing surface in the direction along the rotation axis;
 an inside outer peripheral surface (Fig 1, 4a5) opposed to a radially outer surface (Fig 1, C1) of the coil, 
an inside inner peripheral surface (Fig 1, 4a6) opposed to the radially inner surface (Fig 1, C2) of the coil,
 an inside opposing surface (Fig 1, 4a7) opposed to a surface (Fig 1,C3) of the coil, located close to the thrust disc;
an inside non-opposing surface (Fig 1, 4a8) located at an opposite side (Fig 1, C4) of the inside opposing surface across the coil; and
 -3-New U.S. Patent Application  a slit (Fig 1, 41) which is located at at least one circumferential position (slit is located at the inner circumference) of the core and extends in a radial direction (portions of the slit are extending in a radial direction as seen in Fig 1) toward a center of the core(Fig 1, 4a, 4b), the slit being disposed in a range including at least the inside outer peripheral surface (Fig 1, 4a5) and excluding a portion of the outside opposing surface (Fig 1 does not show a slit on outside opposing surface 4a3) corresponding to the thrust disc and a portion of the inside opposing surface (there are portions of the inside opposing surface 4a7 that does not have a slit, the slit being only in a part of the annular surface 4a7) corresponding to the thrust disc . 
Hashimoto does not explicitly disclose the slit extends from the outside outer peripheral surface as a starting point.
KoyoSeiko discloses the slit (KoyoSeiko, Fig 3, 21) extends from the outside outer peripheral surface (KoyoSeiko, Fig 3, 17c) as a starting point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thrust magnetic bearing device of Hashimoto with the slit that extends from the outside outer peripheral surface as taught by KoyoSeiko in order to mitigate any eddy current losses on that surface.

    PNG
    media_image1.png
    532
    490
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    239
    media_image2.png
    Greyscale

Regarding Claim 2, Hashimoto in view of KoyoSeiko discloses the thrust magnetic bearing device according to claim 1. Hashimoto in view of KoyoSeiko further discloses the slit (Hashimoto, Fig 1 above, 41) is disposed in a range including the inside non-opposing surface (Hashimoto, Fig 1, 4a8). 
Regarding Claim 3, Hashimoto in view of KoyoSeiko discloses the thrust magnetic bearing device according to claim 1. Hashimoto in view of KoyoSeiko further discloses the core (Hashimoto, Fig 1 above, 4a, 4b)  includes
 a ring-shaped aperture (Hashimoto, Fig 5a below,40a) extending from the inside opposing surface (Hashimoto, Fig 5b below, 4a7) toward the outside opposing surface (Hashimoto, Fig 5b, 4a3), 
an aperture inner peripheral surface (Hashimoto, Fig 5b, 40aI) defining a radially inner side of the aperture, and
 an aperture outer peripheral surface (Hashimoto, Fig 5b, 40aO) defining a radially outer side of the aperture: and
 the slit is disposed in a range excluding the aperture inner peripheral surface [Hashimoto, Para 0036].

    PNG
    media_image3.png
    627
    511
    media_image3.png
    Greyscale

Regarding Claim 5, Hashimoto in view of KoyoSeiko discloses the thrust magnetic bearing device according to claim 1. Hashimoto in view of KoyoSeiko further discloses the slit (Hashimoto,Fig 1 above, 41)  is disposed in a range including the inside inner peripheral surface (Hashimoto,Fig 1, 4a6).
Regarding Claim 6 , Hashimoto in view of KoyoSeiko discloses the thrust magnetic bearing device according to claim 1. Hashimoto in view of KoyoSeiko further discloses the slit (Hashimoto,Fig 1 above, 41)  is disposed only at the one circumferential position of the core [Hashimoto, Para 0033].(Hashimoto discloses that the number may more or less than eight).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of KoyoSeiko and Iida et al (JP 2016118226 A), hereinafter referred to as Iida2.

Regarding Claim 7, Hashimoto discloses a thrust magnetic bearing device (Fig 1 above, A) comprising: 
a thrust disc (Fig 1, 3)fixed to a rotating body (Fig 1, 2); and 
a pair of electromagnets (Fig 1, 21,22) provided so as to sandwich the thrust disc and be spaced apart from the thrust disc in a direction along a rotation axis (Fig 1, AA), each of the pair of electromagnets including: 
a coil (Fig 1, 5a, 5b) wound around the rotation axis of the rotating body and 
a ring-shaped core (Fig 1, 4a, 4b) accommodating the coil, the core including: 
an outside outer peripheral surface (Fig 1, 4a1) that is a radially outer surface; 
an outside inner peripheral surface (Fig 1, 4a2) that is a radially inner surface; 
an outside opposing surface (Fig 1, 4a3) opposed to the thrust disc; 
an outside non-opposing surface (Fig 1, 4a4) located at an opposite side of the outside opposing surface in the direction along the rotation axis; 
an inside outer peripheral surface (Fig 1, 4a5) opposed to the radially outer surface (Fig 1, C1) of the coil; 
an inside inner peripheral surface (Fig 1, 4a6) opposed to the radially inner surface (Fig 1, C2) of the coil; -3-Application No. 16/958,886 
an inside opposing surface (Fig 1, 4a7) opposed to a surface (Fig 1,C3) of the coil located close to the thrust disc; 
an inside non-opposing surface (Fig 1, 4a8) located at an opposite side of the inside opposing surface (Fig 1, C4) across the coil; and 
a slit (Fig 1, 41) which is located at at least one circumferential position (slit is located at the inner circumference) of the core and extends in a radial direction (portions of the slit are extending in a radial direction as seen in Fig 1) toward a center of the core (Fig 1, 4a, 4b), the slit being disposed in a range including at least the inside outer peripheral surface (Fig 1, 4a5), the inside non-opposing surface (Fig 1, 4a8).
Hashimoto does not explicitly disclose the slit extends from the outside outer peripheral surface as a starting point and a portion of the outside non-opposing surface corresponding to the inside non-opposing surface.
KoyoSeiko discloses the slit (KoyoSeiko, Fig 3 above, 21) extends from the outside outer peripheral surface (KoyoSeiko, Fig 3, 17c) as a starting point.
Iida2 discloses the slit (Iida2, Fig 4 below, 6b4) extends from a portion of the outside non-opposing surface (Iida2, Fig 4, 6bos) corresponding to the inside non-opposing surface (Iida2, Fig 4, 6bis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thrust magnetic bearing device of Hashimoto with the slit that extends from the outside outer peripheral surface as taught by KoyoSeiko in order to mitigate any eddy current losses on that surface and the slit being disposed in range including a portion of the outside non-opposing surface corresponding to the inside non-opposing surface as taught by Iida2 to help with heat dissipation through radiation (Iida2, Para 0024].

    PNG
    media_image4.png
    497
    411
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832     


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832